EXHIBIT 32.1 CERTIFICATIONS OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER In connection with the Quarterly Report of P.A.M. Transportation Services, Inc. (the “Company”) on Form 10-Q for the period ending September 30, 2010 (the “Report”) filed with the Securities and Exchange Commission, each of the undersigned hereby certifies that: The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:November 4, 2010 /s/ Daniel H. Cushman Daniel H. Cushman President and Chief Executive Officer (principal executive officer) /s/ Lance K. Stewart Lance K. Stewart Vice President-Finance, Chief Financial Officer, Secretary and Treasurer (principal accounting and financial officer)
